1      Michelle Ghidotti, AZ State Bar No. 27180
       GHIDOTTI BERGER
2      1920 Old Tustin Ave.
       Santa Ana, CA 92705
3      Tel: (949) 427-2010
       Fax: (949) 427-2732
4      Email: mghidotti@ghidottiberger.com
5
       Attorneys for US Bank Trust N.A. as Trustee of the SCIG Series III Trust
6

7

8                                     UNITED STATES BANKRUPTCY COURT

9                                 DISTRICT OF ARIZONA – TUCSON DIVISION

10    In re:                                    )
                                                )        Case No: 4:14-bk-00414-BMW
11    Douglas Allan Carroll                     )
                                                )
12                    Debtor.                   )           Chapter 13 Proceedings
                                                )
13                                              )
      ______________________________________ ) CERTIFICATE OF SERVICE AND NO
14                                              ) OBJECTIONS
      US Bank Trust N.A. as Trustee of the SCIG )
15                                              )
      Series III Trust
                                                ) Re: 4:17-bk-10021-SHG
16                                              )
                    Movant,
                                                )
17                                              )
      v.
                                                )
18                                              )
      Douglas Allan Carroll.,                   )
19                                              )
                    Respondent                  )
20    ______________________________________

21
                                                 CERTIFICATE OF SERVICE
22
                 I, Krystle Miller, certify:
23

24    That on December 19, 2018, I caused to be mailed a copy of the Motion to Reopen Case, in

25    reference to the above captioned matter, by U.S. mail, postage prepaid to the following interested
26
      parties:
27

28

                                                          Page 1
      Certificate of Service and No Objections                                  4:14-bk-00414-BMW
     Case 4:14-bk-00414-BMW                  Doc 249 Filed 01/04/19 Entered 01/04/19 11:58:25       Desc
                                              Main Document    Page 1 of 3
1

2     DEBTORS                                                U.S. Trustee
      DOUGLAS ALLAN CARROLL                                  OFFICE OF THE U.S. TRUSTEE
3     7850 N SILVERBELL ROAD #114                            230 NORTH FIRST AVENUE
      TUCSON, AZ 85743                                       SUITE 204
4
                                                             PHOENIX, AZ 85003
5
      DEBTOR’S COUNSEL
      CHARLES R HYDE                                         U.S. TRUSTEE COUNSEL
6     LAW OFFICES OF C.R. HYDE                               RENEE SANDLER SHAMBLIN
      2810 N SWAN RD. #160                                   OFFICE OF THE U.S. TRUSTEE
7     TUCSON, AZ 85712                                       230 North First Avenue, Suite 204
8
                                                             PHOENIX, AZ 85003-1706

9
      Executed on December 19, 2018, at Santa Ana, California
10
      By: /s/Krystle Miller
11
          Krystle Miller
12

13

14    And no objections to relief have been received by the Movant.
15

16                                                      GHIDOTTI BERGER

17                                                      BY: /S/ Michelle Ghidotti Gonsalves
                                                        Michelle Ghidotti-Gonsalves, Esq. (SBN 27180)
18                                                      1920 Old Tustin Ave.
                                                        Santa Ana, CA 92705
19
                                                        Attorneys for US Bank Trust N.A. as Trustee of the
20
                                                        SCIG Series III Trust

21

22

23

24

25

26

27

28

                                                         Page 2
      Certificate of Service and No Objections                                     4:14-bk-00414-BMW
     Case 4:14-bk-00414-BMW                  Doc 249 Filed 01/04/19 Entered 01/04/19 11:58:25          Desc
                                              Main Document    Page 2 of 3
      Copy of the foregoing was mailed via U.S. Mail this
1
      4th day of January 2019 to:
2

3     DEBTORS                                                U.S. TRUSTEE
      DOUGLAS ALLAN CARROLL                                  OFFICE OF THE U.S. TRUSTEE
4
      7850 N SILVERBELL ROAD #114                            230 NORTH FIRST AVENUE
5
      TUCSON, AZ 85743                                       SUITE 204
                                                             PHOENIX, AZ 85003
6     DEBTOR’S COUNSEL
      CHARLES R HYDE                                         US Trustee Counsel
7     LAW OFFICES OF C.R. HYDE                               RENEE SANDLER SHAMBLIN
                                                             OFFICE OF THE U.S. TRUSTEE
      2810 N SWAN RD. #160                                   230 North First Avenue, Suite 204
8     TUCSON, AZ 85712                                       PHOENIX, AZ 85003-1706
9

10    Executed on January 4, 2019, at Santa Ana, California
11    By: /s/Krystle Miller
12
          Krystle Miller

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                         Page 3
      Certificate of Service and No Objections                                     4:14-bk-00414-BMW
     Case 4:14-bk-00414-BMW                  Doc 249 Filed 01/04/19 Entered 01/04/19 11:58:25          Desc
                                              Main Document    Page 3 of 3
